PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Graves, Tyler, Michael
Application No. 16/537,511
Filed: 9 Aug 2019
For: Blood alcohol monitoring system calibrated for the individual guaranteeing the BAC Sweet Spot is maintained
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is mailed in response to the petition, filed May 20, 2021, requesting the Office withdraw the holding of abandonment in the above-identified application.  The petition will be treated under 37 CFR 1.181.

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision should be submitted within two (2) months from the mail date of this decision and be entitled “Renewed Petition to Withdraw the Holding of Abandonment under 37 CFR 1.181.”  See 37 CFR 1.181(f).

On September 17, 2020, the Office mailed a non-final Office action, which set a three month extendable period for reply.  The Office has no record of receiving a timely reply to the September 17, 2020 non-final Office action. Therefore, the Office considers the application abandoned as of December 18, 2020. On May 10, 2021, the Office mailed a Notice of Abandonment.

In the present petition, petitioner requests that the Office withdraw the holding of abandonment due to non-receipt of the September 17, 2020 non-final Office action.  

A review of the record indicates no irregularity in the mailing of the September 17, 2020 non-final Office action, and in the absence of any irregularity in the mailing, there is a strong presumption that the Office action was properly mailed to the address of record.  

As petitioner is not represented by counsel, the Office understands that petitioner may not keep a formal docket record system for his correspondence.  Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matters.  

Specifically, petitioner must explain his system for keeping track of patent matters - where petitioner keeps patent correspondence; where he writes down due dates; how he knows replies are due, etc.  In essence, petitioner must explain how he reminds himself of response due dates and show that the due date for the September 17, 2020 non-final Office action, was not entered into that system.  Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after September 17, 2020, to demonstrate non-receipt of the September 17, 2020 non-final Office action.  

Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action had petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available.  

Furthermore, petitioner must include a statement from any persons at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the September 17, 2020 non-final Office action was not found.  

Lastly, petitioner must state that the correspondence address of record was a valid address for receiving mail for a reasonable time after September 17, 2020; the period when he would have received the non-final Office action.

In the present petition, petitioner did not submit any statements, documentary evidence, or an explanation of his method for tracking due dates for filing responses to communications from the USPTO to show he did not receive the September 17, 2020 non-final Office action.  Therefore, the petition to withdraw the holding of abandonment is dismissed.  A copy of the September 17, 2020 non-final Office action is enclosed.

ALTERNATIVE VENUE

Petitioner should consider filing a petition under 37 CFR 1.137(a) to revive an unintentionally abandoned application instead of filing a renewed petition under 37 CFR 1.181 if applicant is unable to provide documentary evidence of non-receipt of the September 17, 2020 non-final Office action. 

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by:

(1)    The reply to the outstanding Office action or notice, unless previously                                                                                                                                                                      filed;  

(2) The petition fee ($1050); and

(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

A form for filing a petition to revive an unintentionally abandoned application accompanies this decision for petitioner’s convenience.   If petitioner desires to file a petition under 37 CFR 1.137(a) instead of filing a request for reconsideration, petitioner must complete and return the enclosed petition form (PTO/SB/64), submit a complete response to the September 17, 2020 non-final Office action , pay the $1050 petition fee, and submit a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  Additionally, petitioner is encouraged to contact the Inventors Assistance Center (IAC) by telephone at 800-786-9199 or 571-272-1000, Monday through Friday from 8:30 AM to 5:30 PM (EST).  The IAC provides patent information and services to the public and is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:  copy of non-final Office action, mailed September 17, 2020; Petition For Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a) /Form PTO/SB/64, and Privacy Act Statement.